The cost, of $6,471, which the board of commissioners of the port of New Orleans is undertaking to impose upon the sewerage and water board, was incurred for repairing *Page 793 
a leak in the apron wall on top of the so-called siphon, which was constructed by the board of commissioners of the port of New Orleans in order to construct the navigation canal across the Florida Avenue Drainage Canal. It appears to me that the members of the court who subscribe to the prevailing opinion in this case overlook the fact that the wall which separates the water in the navigation canal from the water in the drainage canal, and the so-called apron walls of the canal, over the siphon, are necessary appurtenances of the navigation canal, not of the drainage canal. There was no need for a siphon or apron walls except for the purpose of digging and construction of the navigation canal across the drainage canal. The fact that the board of commissioners of the port of New Orleans constructed the siphon and its apron walls, and paid the enormous cost of $707,500.42 without any thought of asking for reimbursement or contribution from the sewerage and water board, shows how the two boards construed the provisions of Act No. 3 of 1918, with regard to their obligations, respectively.
It may be conceded, for the sake of argument, that the sewerage and water board should bear the cost of making repairs to any part of the siphon that does not affect the retaining of the water in the navigation canal. But it is certainly the duty of the board of commissioners of the port of New Orleans — and is not the duty of the sewerage and water board — to maintain the walls which retain the water in the navigation canal and prevent its flowing into the city or *Page 794 
the city's drainage system. The overhead wall, or ceiling, so to speak, of the siphon which the board of commissioners of the port of New Orleans constructed, in order to cross the drainage canal, is the bottom of the navigation canal itself, and the apron walls, where the leak is, are the walls of the navigation canal itself. There is no more reason why the sewerage and water board should maintain these walls, which keep the water in the navigation canal, than there would be for demanding that the sewerage and water board should repair the wall or embankment of the navigation canal anywhere else where it might spring a leak and let the water flow into the city or into the city's drainage system.
The question as to which one of the two political corporations shall pay the debt in this case is a matter of very little importance; but, if the prevailing opinion in the case is correct, the board of commissioners of the port of New Orleans may, literally and not figuratively speaking, let the bottom drop out of the navigation canal unless the sewerage and water board sees fit to prevent it. And, if such a calamity should occur, involving a loss of $707,500.42, it would put the sewerage and water board out of business. There is no more reason for requiring the sewerage and water board to maintain the retaining walls of the navigation canal over the drainage canal than there would have been for requiring the sewerage and water board to build the retaining walls of the navigation canal originally. *Page 795